Citation Nr: 1505925	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Service connection for a low back disorder. 

2.  Service connection for right leg muscle loss, to include as secondary to a low back disorder. 

3.  Service connection for bilateral hearing loss. 

4.  Service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend

ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In January 2011, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In January 2011, the Veteran testified at a videoconference Board hearing before a VLJ.  In December 2014, the Veteran was advised that the VLJ who presided at the January 2011 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. 
§ 20.707 (2014).  In December 2014, the Veteran notified the Board that he wishes to appear for an additional videoconference Board hearing before another VLJ.  Therefore, another videoconference hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. 
§ 20.704(a) (2014); see also 38 C.F.R. § 20.700 (2014) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


